Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 4 and 12 are objected to because of the following informalities:  In claim 4, line 2, “the first” is a run together of two words. In claim 12, line 2, “systemtogether” is a run together of two words. Appropriate correction is required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2293324. Disclosed is an intrauterine system arrangement comprising an intrauterine system (6), an inserter (3,8) for the intrauterine system, the inserter comprising a handle (81) having a first end and a second end, an insertion tube (3) having a first end and a second end, a first handling means (8, 9) for withdrawing the intrauterine system inside the insertion tube and a second handling means (3, 8 and 81) for expulsing the intrauterine system from the insertion tube, and a package (1) for the inserter, the package comprising a container (2, 4), a cover (42) arranged to close the container and a means (21) for actioning the first handling means. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 1-9 and 11-12 are finally rejected under 35 U.S.C. 103 as being unpatentable over Jutila et al. (10,149,784) in view of either one of Diaz et al. (5,370,129) and Roth (4,019,633). Jutila et al. disclose an intrauterine system arrangement comprising an intrauterine system, an inserter (Figure 1) for the intrauterine system, the inserter comprising a handle (3) having a first end and a second end, an insertion tube (6) having a first end and a second end, a first handling means (5 and 8a in Figure 2b) for withdrawing the intrauterine system inside the insertion tube and a second handling means (5 and 8b in Figure 2c) for expulsing the intrauterine system from the insertion tube, and the lock serving as a means for actioning the first handling means. Diaz et al. and Roth each disclose an intrauterine system package for the inserter, the package comprising a container (60; 15; respectively), a cover (61; 16) to close the container and a means (openability of the container by removing the cover) for actioning the first handling means.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the intrauterine system of Jutila et al. in a package in the manner of either one of Diaz et al. and Roth as claimed, as such a modification would predictably protect the inserter prior to its usage in a procedure.  
As to claim 2, either disclosed means for actioning is inherently configured to allow a force of 10-30 N to be applied to the inserter. 

As to claim 7, Diaz et al. and Roth each disclose a cover that may be partially opened. 
As to claims 8 and 9, Diaz et al. and Roth each disclose the container and cover comprising a plastic material. 
As to claim 11, Jutila et al. disclose a T-shaped body and a capsule. 

Claim 10 is finally rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 9 above, and further in view of Maly (4,402,407). Diaz et al. and Roth do not disclose the cover comprising fibre reinforced plastic material. However, Maly disclose a cover reinforced by fibre (see column 3, lines 31-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cover of the combination with fibre reinforcing in the manner of Maly as claimed, as such a modification would predictably reinforce the cover to protect the contents. 

Applicant's arguments filed March 17, 2021 have been fully considered but they are not persuasive. Applicant’s reliance on any sliding structure relative to the claims 1 and 12 is not found convincing, as no sliding limitation or lugs as argued are found in claims 1 or 12. Applicant misinterprets the principle that claims are interpreted in the light of the specification. Although the sliding recitation and lugs are found as examples or embodiments in the specification, they were not specifically claimed or delimited by . 
With respect to the arguments against the reference to Jutila et al. not disclosing sliding action in two directions, applicant’s attention is directed to the actions demonstrated by Figures 2A through 2c and the explanation given thereto in column 11, line 59 through column 12, line 32. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) .  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                            

BPG                                                                                                                                                 	
Bryon P. Gehman
Primary Examiner
Art Unit 3736